ORDER

PER CURIAM.
American Burglary & Fire, Inc. (“ABF”) appeals the judgment of the trial court in favor of Aspect Software, Inc. (“Aspect”) on ABF’s petition for breach of contract. The trial court did not err in entering judgment in favor of Aspect on ABF’s breach of contract claim. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).